Citation Nr: 0203482	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  00-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased initial rating for fungus of the 
feet, currently rated as 10 percent disabling.

(The issue of entitlement to service connection for 
degenerative disc disease of the back will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss, degenerative joint disease, lumbar 
spine, and fungus of the feet.  The veteran filed a March 
2000 notice of disagreement concerning his denial for his 
back disability and fungus of the feet, and was sent an April 
2000 statement of the case.  He then filed a March 2000 
substantive appeal, perfecting his appeal.  By a rating 
decision dated November 2000, the RO granted service 
connection for fungus of the feet and assigned a 10 percent 
evaluation effective August 26, 1999.  In August 2001, the 
veteran testified at a Travel Board hearing before the 
undersigned Member of the Board in Huntington, West Virginia.


FINDINGS OF FACT

The veteran's fungus of the feet is manifested by no more 
than constant exudation or itching, extensive lesions, or 
marked disfigurement.



CONCLUSION OF LAW

The criteria for entitlement to an initial disability 
evaluation of 30 percent (but no higher) for the veteran's 
service-connected fungus of the feet have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, including §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 
7806, 7813 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records are negative for any complaints, 
treatment, or diagnosis of foot fungus.  The veteran's April 
1970 separation examination showed normal clinical evaluation 
of the feet, skin, and lymphatic.  On his April 1970 Report 
of Medical History the veteran marked "skin diseases" under 
the heading "Have you ever had or have you now".  

Private treatment records from ARMCO Steel Corporation dated 
March 1965 to November 1998 show diagnosis of athlete's foot 
in April 1968 and foot fungus in April and July 1978.  The 
examiner noted in April 1988 that the veteran had a long 
history of athlete's foot.  Records show treatment for 
athlete's foot/fungus.  

In a letter by S.C.S., D.O., dated November 1999 he indicated 
that the veteran's tinea pedis was well documented from 1965 
and that he had followed him since 1983.  It was noted that 
the condition continued to worsen after the veteran separated 
from service and was more aggressive and less responsive to 
therapy.  

At his December 1999 VA examination, the examination of the 
feet showed blisters with peeling skin.  The diagnosis was 
dermatophytosis.  

At his October 2000 RO hearing, the veteran testified that 
prior to his entry into service he was treated at the 
dispensary where he worked for a blister on his foot which 
was diagnosed as athlete's foot.  He indicated that through 
out service he had problems with his feet and when he was in 
Vietnam there were no sanitary conditions.  The veteran 
testified that they took baths in creeks and there was no 
real way of taking a shower while in the field.  

At his August 2001 Travel Board hearing, the veteran 
testified that depending upon the time of the year, 
wintertime being the worst, his feet blistered and bled with 
constant itching.  The veteran indicated that in Vietnam he 
did not wear any socks and there were no sanitary conditions.  
He explained that when he got blisters on his feet they had 
fluid in them and when they broke open they would bleed.  The 
veteran testified that he was not being treated for his foot 
fungus, but bought cream over the counter.  He indicated that 
he had never lost time from work due to his foot fungus and 
that the fungus was confined to his feet only.  The veteran 
was told to only wear white socks.  

Criteria

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes service medical records, 
private treatment records from ARMCO Steel Corporation dated 
March 1965 to November 1998, letter dated November 1999 from 
S.C.S., D.O., December 1999 VA examination, and transcripts 
of an October 2000 RO hearing and an August 2001 Travel Board 
hearing.  No additional pertinent evidence has been 
identified by the veteran.  Additionally, the record shows 
that the veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased evaluation for the disability at issue.  The 
discussion in the statement of the case has informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Thus, although the claim 
was developed before the effective date of the VCAA, there is 
no reasonable possibility that further development would aid 
in substantiating the claim and, therefore, a remand is not 
necessary.  38 U.S.C.A. § 5103A.

The service connected fungus of the feet is an original claim 
placed in appellate status by a notice of disagreement taking 
exception with the initial rating assigned by the RO after a 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 127 (1999).  Accordingly, consideration must be 
given to the possibility of staged ratings during the entire 
time period covered by the appeal. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's fungus of the feet has been rated 10 percent 
disabling under Diagnostic Code 7813 for dermatophytosis.  
Diagnostic Code 7813 provides that dermatophytosis will be 
rated as for eczema, dependent upon the location, extent, and 
repugnant or otherwise disabling character of manifestations.  
Diagnostic Code 7806 provides that a 10 percent rating is 
warranted for eczema with exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  A 30 
percent rating is provided for constant exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 
maximum schedular rating of 50 percent is appropriate if 
there is eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or the 
disability is exceptionally repugnant.  38 C.F.R. § 4.118.

Analysis

The medical evidence shows the veteran's skin condition 
produces no more than constant exudation or itching, 
extensive lesions, or marked disfigurement, which are the 
requirements for a 30 percent rating under Code 7806.  The 
December 1999 VA examiner found the veteran's feet to have 
blisters with peeling skin.  The veteran testified in his 
hearings that his foot condition was worse in the wintertime, 
but he had blisters, itching, and bleeding confined to both 
feet.  The requirements for a 50 percent rating under this 
code are not shown.  Specifically, there are no ulcerations 
from the fungal infection; exfoliation or crusting, and 
systemic or nervous manifestations; and, the fungus of the 
feet have not been shown to be exceptionally repugnant.

Resolving the benefit of the doubt in favor of the veteran, 
the veteran's fungus of the feet more nearly approximates the 
criteria for a 30 percent rating under Diagnostic Codes 7806, 
7813.  See 38 C.F.R. § 4.3, 4.7.



ORDER

Entitlement to the initial assignment of a 30 percent rating 
for fungus of the feet is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.



__________________________________
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

